Citation Nr: 0735953	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disorder, including as secondary to service-connected left 
knee disorder.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service connected left 
knee disorder. 

3.  Entitlement to service connection for a low back 
disorder, including as secondary to service connected left 
knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for the following: bilateral hip condition 
secondary to service-connected left knee arthritis, right 
knee moderate degenerative arthritis, and a back condition.  
At the same time, the RO continued to rate left knee 
instability and left knee arthritis as 30% and 10% disabling, 
respectively.  In his June 2004 notice of disagreement, the 
veteran limited his appeal to the issues as stated on the 
previous page.  In March 2006, the veteran appeared to raise 
a new claim seeking an increased rating for his left knee 
disability(ies).  This matter is not before the Board, and is 
referred to the RO for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
May 1999 treatment records from Texas Physical Medicine & 
Rehabilitation Institute indicated that the veteran had prior 
low back problems before he was referred there by Dr. D. R.  
Prior treatment records, as well as treatment records from 
Dr. D. R. have not been associated with the claims file.  As 
earlier treatment records may have some bearing on the 
veteran's claim, such records should be associated with the 
claims file, if available.  Also, March 2000 treatment 
records from Texas Physical Medicine & Rehabilitation 
Institute showed that the veteran was involved in a motor 
vehicle accident while on the job driving his mail truck and 
required surgical intervention on his back.  Treatment 
records surrounding the accident, the surgery, as well as any 
type of Workman's Compensation claim should be associated 
with the claims file.  May 2001 and April 2004 VA 
examinations reported a history of a Workman's Compensation 
injury with surgery to the right knee around 1987 that 
required additional surgery.  Treatment records regarding the 
injury, any surgery, and the Workman's Compensation claim 
have not been associated with the claims file.  Finally a 
June 2002 TVC statement of attending physician indicated that 
the veteran has a fused hip.  Treatment records relating to 
the fused hip may have some bearing on the veteran's claim 
and should be obtained.  

Although the RO afforded the veteran a VA examination in 
April 2004, the Board finds that the April 2004 VA 
examination is inadequate for deciding the claims seeking 
service connection for a low back disorder, a bilateral hip 
disorder, and a right knee disorder, as secondary to left 
knee disorder.  In this regard, the VA examiner limited his 
focus to the veteran's service and post service Workman's 
Compensation claims and did not consider the overall 
disability picture of the low back, bilateral hip, and right 
knee disorders as it related to the veteran's current left 
knee disorder.  As the VA examiner essentially addressed a 
direct service connection for low back, bilateral hip, and 
right knee disorders and failed to address the issues on a 
secondary basis, the Board believes further medical inquiry 
is necessary based on a complete review of the medical 
record.  The purpose of such inquiry is to determine the 
following: (1) whether, based on all the evidence of record, 
including all pertinent medical documents and the veteran's 
reported history, the veteran's low back, bilateral hip, and 
right knee disorders are due to his service-connected left 
knee disorder; and (2) whether the veteran's service-
connected left knee disorder is aggravating his low back, 
bilateral hip, and right knee disorders.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (holding that, pursuant to 
38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The veteran should be asked to 
identify all VA and non-VA sources of 
treatment or evaluation he received for 
low back, bilateral hip, and right knee 
disorders.  The RO/AMC should obtain 
copies of all treatment or evaluation 
records (those not yet secured) from the 
identified sources, specifically 
including, but not limited to treatment 
records prior to 1999, any records 
relating to hospitalization and surgery 
for the low back, right knee and hips as 
well as records associated with the 
Workman's Compensation claims, and 
treatment records from Dr. D. R. 

3.  The RO/AMC should arrange for the 
veteran to be afforded an orthopedic VA 
examination (who has not previously 
examined the veteran or provided an 
opinion in this matter) to determine 
whether the veteran's low back, bilateral 
hip, and right knee disorders have been 
caused or aggravated his left knee 
disorder.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination and it must so be 
noted.  Based on the claims file review 
and the examination results, the examiner 
should indicate whether it is at least as 
likely as not that the veteran's low back, 
bilateral hip, and right knee disorders 
have been caused or aggravated by his 
service-connected left knee disorder, and, 
if there is aggravation, the approximate 
degree of low back, bilateral hip, and 
right knee disorders that are due to such 
aggravation.  The examiner should explain 
the rationale for any opinion given and 
comment on the medical opinions of record.

4.  The RO/AMC should then review the 
claims.  If any of the claims remain 
denied, the RO/AMC should provide the 
veteran an appropriate SSOC and give him 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review.











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



